 

--------------------------------------------------------------------------------

DEED OF TRUST NOTE


 San Antonio, Texas


$8,925,000.00 December 1, 2011


FOR VALUE RECEIVED, the undersigned promise(s) to pay to OAK GROVE COMMERCIAL
MORTGAGE, LLC, a Delaware limited liability company, or order, the principal sum
of Eight Million Nine Hundred Twenty-Five Thousand and No/100 Dollars (US
$8,925,000.00) with interest from date at the rate of three and seventy
hundredths per centum (3.70%) per annum on the unpaid balance until paid.  The
said principal and interest shall be payable at the office of
Oak Grove Commercial Mortgage, LLC
2177 Youngman Avenue
St. Paul, Minnesota  55116
in or at such other place as the holder may designate in writing, in monthly
installments as follows:


On the date of disbursement, an interest only payment shall be due and payable
as interest accruing hereon from the date of disbursement through December 31,
2011.  Thereafter, commencing  on the first day of February, 2012, installments
of interest and principal shall be paid in the sum of Forty-One Thousand Eighty
and 26/100 Dollars ($41,080.26) each, such payments to continue monthly
thereafter on the first day of each succeeding month until the entire
indebtedness has been paid in full.  In any event, the balance of principal (if
any) remaining unpaid, plus accrued interest, shall be due and payable on the
first day of January, 2042, the final maturity date hereof.  Installments of
interest and principal shall be applied first to interest at the rate of 3.70%
per annum upon the principal sum or so much thereof as shall from time to time
remain unpaid, and the balance thereof shall be applied on account of principal.


This Note is secured by a Deed of Trust upon real estate in San Antonio, Bexar
County, Texas, and is to be construed according to the laws of the State of
Texas.


Notwithstanding any other provisions contained in this Note, it is agreed that
the execution of this Note shall impose no personal liability on the maker
hereof for payment of the indebtedness evidenced hereby and in the event of a
default, the holder of this Note shall look solely to the property described in
the Mortgage and to the rents, issues and profits thereof in satisfaction of the
indebtedness evidenced hereby and will not seek or obtain any deficiency or
personal judgment against the maker hereof except such judgment or decree as may
be necessary to foreclose and bar its interest in the property and all other
property mortgaged, pledged, conveyed or assigned to secure payment of this Note
except as set out in the Mortgage of even date given to secure this
indebtedness.


Notwithstanding any other provision contained in this Note, it is agreed that
the execution of this Note shall impose no personal liability on the maker
hereof for payment of the indebtedness evidenced hereby and in the event of a
default, the holder of this Note shall look solely to the "Collateral" (defined
below) in satisfaction of the indebtedness evidenced hereby and will not seek or
obtain any deficiency or personal judgment against the maker hereof except such
judgment or decree as may be necessary to foreclose and/or bar its interest in
the Collateral except as set out in the Deed of Trust of even date given to
secure this Note.  As used herein, "Collateral" shall mean and include (i) the
property subject to the Deed of Trust, including but not limited to the rents,
issues and profits thereof, as set forth in said Deed of Trust and (ii) the
collateral described in the Security Agreement of even date herewith given to
further secure this Note between maker and Oak Grove Commercial Mortgage, LLC.




In the event that the maker shall fail to make any monthly payments due the
holder within 15 days after the due date thereof, the holder may at its option,
impose a late charge upon the borrower in an amount not to exceed 2% of said
monthly payment, provided, nevertheless, that so long as this Note shall be
insured by the Federal Housing Administration, any late charge shall be
separately charged to and collected from the borrower and shall not be deducted
from any aggregate monthly payment.  Whenever, under the law of the jurisdiction
where the property is located, the amount of any such late charge is considered
to be additional interest, this provision shall not be effective if the rate of
interest specified in this Note, together with the amount of the late charge,
would aggregate an amount in excess of the maximum rate of interest permitted
and would constitute usury.


SEE ATTACHED RIDER


If default be made in the payment of any installment under this Note, and if
such default is not made good prior to the due date of the next such
installment, the entire principal sum and accrued interest shall at once become
due and payable without notice, at the option of the holder of this Note.
Failure to exercise this option shall not constitute a waiver of the right to
exercise the same in the event of any subsequent default. In the event of
default in the payment of this Note, and if the same is collected by an attorney
at law, the undersigned hereby agree(s) to pay all costs of collection,
including a reasonable attorney's fee.

 
 

--------------------------------------------------------------------------------

 

The whole of the principal sum of any part thereof, and of any other sums of
money secured by the Deed of Trust given to secure this Note, shall, forthwith,
or thereafter, at the option of the Mortgagee, become due and payable if default
be made in the payment of any installment or upon the happening of any default
which, by the terms of the Deed of Trust given to secure this Note, shall
entitle the Mortgagee to declare the same, or any part thereof, to be due and
payable; all the covenants, agreements, terms, and conditions of said Deed of
Trust are hereby incorporated herein by reference to the same extent and effect
as if fully set forth and made a part of this Note; and the undersigned hereby
covenants to perform all such covenants and agreements.  Failure to exercise
this option shall not constitute a wavier of the right to exercise the same in
the event of any subsequent default.  In the event of default in the payment of
this Note, and if the same is collected by an attorney at law, the undersigned
hereby agrees) to pay all costs of collection, including a reasonable attorney’s
fee.


It is further agreed that each maker and endorser, excluding the Secretary of
Housing and Urban Development, jointly and severally hereby consents to any
extensions or renewals of this Note or any part thereof without notice, and each
make and endorser, excluding the Secretary of Housing and Urban Development,
agrees that he/she will remain liable as such during any extension or renewal
hereof until the debt represented hereby is fully paid.


All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.


IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, THE
PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


In the event any item, terms or provisions contained in this instrument are in
conflict with the laws of the State of Texas, this instrument shall be affected
only as to its application to such item, items, terms or provisions, and shall
in all other respects remain in full force and effect.  It is understood and
agreed that in no event and upon no contingency shall the maker or makers of
this Note, or any party liable thereon or therefore, be required to pay interest
in excess of the rate allowed be the laws of the State of Texas.  The intention
of the parties is to conform strictly to the usury laws of the State of Texas as
now or hereafter construed by the courts having jurisdiction, and reference is
here made to the Deed of Trust securing the payment of this Note which relates
to the reduction of interest if from any circumstances whatsoever fulfillment of
this note or any instrument securing its payment shall involve transcending the
limits of validity prescribed by the usury statues or an other law.


All agreements between the undersigned and Holder, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of the
maturity hereof, or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of the money to be loaned
thereunder or otherwise or for the performance or payment of any covenant or
obligation contained herein or in any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, exceed the Maximum Rate
(defined below).  If from any circumstances whatsoever fulfillment of any
provision hereof or of any such other document, at the time of performance of
such provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstance Holder
shall ever receive anything of value deemed interest by applicable law which
would exceed the Maximum Rate, an amount equal to any excessive interest shall
be applied to the reduction of the principal amount owing hereunder or on
account of any other principal indebtedness of the undersigned to the Holder,
and not to the payment of interest, or if such excessive interest exceeds the
unpaid balance of principal hereof and such other indebtedness, such excess
shall be refunded to the undersigned.  In determining if from any such specific
circumstance the Holder shall have received anything of value deemed interest by
applicable law which would exceed the Maximum Rate, and Holder shall, to the
maximum extent permissible under applicable law (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate and spread all sums paid or agree to be paid throughout the
full term of such indebtedness until payment in full so that the rate of
interest on account of such indebtedness is uniform throughout the term thereof;
provided, however, that if such indebtedness is paid and performed in full prior
to the end of the full contemplated term thereof, and the Holder  shall have
received anything of value deemed interest by applicable law which would exceed
the Maximum Rate for the actual period of such

 
 

--------------------------------------------------------------------------------

 

indebtedness, Holder shall apply such amounts as herein above provided, and, in
such event, the Holder shall not be subject to any penalty for contracting for,
charging or receiving interest in excess of the Maximum Rate.  The term “Maximum
Rate” shall mean a rate of interest equal to the indicated rate ceiling, as
defined in Vernon’s Texas Civil Statutes, from time to time in effect and
applicable to this Note, provided that if any other ceiling under applicable
state or federal law now or hereafter permits a higher rate to apply to this
Note, the Maximum Rate shall equal such higher rate.  The terms and provisions
of this paragraph shall control and supersede every other provision of all
agreements between the undersigned and Holder.






[Signature page follows]





 
 

--------------------------------------------------------------------------------

 

Signed and sealed this first day of December, 2011.




 
[CORPORATE SEAL]



 
ATTEST:

 
EMERICHIP SAN ANTONIO AO LP,

 
a Delaware limited partnership



 
By:
EMERICHIP TEXAS LLC, a Delaware limited liability company

 
Its:
General Partner



 
By:
ESC G.P. II, INC., a Washington corporation

 
Its:
Sole Member





 
By:
/s/ Eric Mendelsohn
 

 
Name: Eric Mendelsohn

 
Its:
SVP Corporate Development



 










THIS IS TO CERTIFY that this is the Note described in and secured by Deed of
Trust of even date herewith and in the same principal amount as herein stated
and secured by real estate situated in the County of Bexar, State of
Texas.  Dated this 16th day of December, 2011.




/s/ Kimberly Bottemiller
Notary Public





 
 

--------------------------------------------------------------------------------

 



 
STATE OF TEXAS
 
Loan No. 115-22252
 


Deed of Trust Note
 


EMERICHIP SAN ANTONIO AO LP




 


TO


OAK GROVE COMMERCIAL MORTGAGE, LLC






 


FHA Project #
 
115-22252
 




 
.
Insured under 232 pursuant to 223(f) of the National
Housing Act and Regulations published thereunder








 


In effect on October 31, 2011
 




To the extent of advances approved by the Secretary of
Housing and Urban Development acting by and through the
Federal Housing Commissioner
 
By:
 




(Authorized Agent)
 


Date:
 




A total sum of $8,925,000.00 has been approved for insurance hereunder by the
Secretary of Housing and Urban Development acting by and through the Federal
Housing Commissioner
 


By:
 
(Authorized Agent)
 


Date:
 


Reference is made to the Act and to the Regulations thereunder covering
assignments of the insurance protection on this note.

 
 

--------------------------------------------------------------------------------

 



RIDER TO DEED OF TRUST NOTE


This Rider to Mortgage Note (this "Rider") is attached to and made a part of the
Deed of Trust Note (the "Note") from EMERICHIP SAN ANTONIO AO LP, a Delaware
limited partnership (the "Maker"), to OAK GROVE COMMERCIAL MORTGAGE, LLC, a
Delaware limited liability company, dated as of 1st day of December, 2011.


1.           Prepayment.                                (a)           Except as
hereinafter set forth, Maker shall not have the right to prepay the indebtedness
evidenced hereby in whole or in part at any time prior to February 1, 2013 (the
"Lockout Termination Date").  Maker shall have the right, on or after the
Lockout Termination Date, to prepay the indebtedness evidenced hereby in whole
or in part on the last business day of any calendar month after such date during
the term hereof upon at least thirty (30) days prior written notice to the
holder of this Note, which notice shall specify the date on which the prepayment
is to be made, the principal amount of such prepayment and the total amount to
be paid. In the event of any prepayment of principal at any time on or after the
Lockout Termination Date, the Maker shall concurrently pay to the holder of this
Note (i) interest on the amount prepaid through and including the last day of
the month in which the prepayment is made and (ii) a prepayment premium equal to
the following designated percentages of the amount of the principal of this Note
to be so prepaid with respect to any prepayment which occurs during the
following indicated time periods:


February 1, 2013 through and including January 31,
2014                                                                                                                     9.0%
February 1, 2014 through and including January 31,
2015                                                                                                                     8.0%
February 1, 2015 through and including January 31,
2016                                                                                                                     7.0%
February 1, 2016 through and including January 31,
2017                                                                                                                     6.0%
February 1, 2017 through and including January 31,
2018                                                                                                                     5.0%
February 1, 2018 through and including January 31,
2019                                                                                                                     4.0%
February 1, 2019 through and including January 31,
2020                                                                                                                     3.0%
February 1, 2020 through and including January 31,
2021                                                                                                                     2.0%
February 1, 2021 through and including January 31,
2022                                                                                                                     1.0%
February 1, 2022 and
thereafter                                                                                                                                                               
0.0%


Notwithstanding any partial prepayment of principal made pursuant to the
privilege of prepayment set forth in this Note, the Maker shall not be relieved
of its obligations to make scheduled monthly installments of principal and
interest as and when such payments are due and payable under this Note.


(b)           Notwithstanding any prepayment prohibition imposed and/or premium
required by this Note with respect to prepayments made prior to February 1, 2021
the indebtedness evidenced by this Note may be prepaid in whole or in part on
the last business day of any calendar month without the consent of the holder of
this Note and without prepayment premium if the Federal Housing Commissioner
(the "Commissioner") determines that prepayment will avoid a mortgage insurance
claim and is therefore in the best interests of the Federal Government.  The
holder of this Note understands that the Commissioner would consider exercising
its right to override the prepayment prohibition and/or prepayment premium
contained herein only upon satisfaction of all of the following terms and
conditions:

 
 

--------------------------------------------------------------------------------

 

(i)           Maker has defaulted under this Note and the Commissioner has
received notice of such default, as required by 24 C.F.R. §207.256;


(ii)           The Commissioner determines that the project financed with the
proceeds of this Note has been experiencing a net income deficiency, which has
not been caused solely by management inadequacy or lack of interest by Maker,
and which is of such magnitude that Maker is currently unable to make required
debt service payments, pay all project operating expenses and fund all required
HUD reserves;


(iii)           The Commissioner finds there is reasonable likelihood that Maker
can arrange to refinance the loan evidenced by this Note at a lower interest
rate or otherwise reduce the debt service payments through partial prepayment;
and


(iv)           The Commissioner determines that refinancing the loan evidenced
by this Note at a lower rate or partial prepayment is necessary to restore the
said project to a financially viable condition and to avoid an insurance claim.


(c)           Notwithstanding the provisions of Paragraph 1(a) above, the
provisions of Paragraph 1(a) shall not apply, and no prepayment premium shall be
collected by the holder of this Note, with respect to any prepayment which is
made by or on behalf of the Maker from insurance proceeds as a result of damage
to the mortgaged premises or condemnation awards which, at the option of the
holder of this Note, may be applied to reduce the indebtedness of Maker
evidenced hereby pursuant to the terms and provisions of the Mortgage (the
"Mortgage") of even date given by Maker to the holder of this Note to secure
said indebtedness.  Any prepayment made pursuant to this Paragraph 1(c) shall be
deemed to have been made on the last day of the month in which such payment is
received by holder and shall include interest on the amount prepaid through and
including the last day of the month in which the prepayment is made.


(d)           Notwithstanding the provisions of Paragraph 1(a) above, the
provisions of Paragraph 1(a) shall not apply, and no prepayment premium shall be
collected by the holder of this Note, in the event that the maximum principal
amount of this Note is reduced (or a partial prepayment is made) solely as the
result of a mortgage reduction (or a partial prepayment) required by the
Commissioner based upon any cost certification or other report required to be
provided by the Maker to the Commissioner subsequent to the date hereof.  Any
prepayment made pursuant to this Paragraph 1(d) shall be deemed to have been
made on the last day of the month in which such payment is received by holder
and shall include interest on the amount prepaid through and including the last
day of the month in which the prepayment is made.


2.           Late Charges.  In the event any installment or part of any
installment due under this Note becomes delinquent for more than fifteen (15)
days, there shall be due, at the option of the holder of this Note, in addition
to other sums due hereunder, a late charge in an amount equal to two percent
(2%) of the amount of principal and/or interest so delinquent.  Whenever, under
the law of the jurisdiction where the property is located, the amount of any
such late charge is considered to be additional interest, this provision shall
not be effective if the rate of interest specified in this Note, together with
the amount of the late charge, would aggregate an amount in excess of the
maximum rate of interest permitted and would constitute usury.

 
 

--------------------------------------------------------------------------------

 

 3.           Method of Payment.  All payments to reduce the principal balance
hereunder, other than regularly scheduled payments of principal, and all late
charges and other amounts required to be paid hereunder, other than regularly
scheduled installments of interest, shall be made to the holder of this Note in
immediately available Federal Funds.  Payments received after 12:00 noon Central
time will be deemed to have been received on the next following business day.


 4.           Further, and in addition to the limitations and requirements set
forth above, the indebtedness evidenced by this Note may not be prepaid in whole
or in part, for a period of five (5) years from the date of endorsement hereof,
except where the express written approval by HUD is obtained and written
approval is expressly based upon the existence of one of the following:


(a)           The Mortgagor has entered into an agreement with the commissioner
to maintain the property as rental housing for the remainder of the specified
five (5) year period;


(b)           The commissioner has determined that the conversion of the
property to cooperative or condominium ownership is sponsored by a bona fide
tenants’ organization representing a majority of the households in the project;


(c)           The commissioner has determined that continuation of the property
as rental housing is unnecessary to assure adequate rental housing opportunities
for low and moderate income people in the community; or


(d)           The commissioner has determined the continuation of the property
as rental housing would have an undesirable and deleterious effect on the
surrounding neighborhood.


5.           Notwithstanding any other provision of this Note to the contrary,
this Note may not be prepaid either in whole or in part for a period of five (5)
years from the date of endorsement of this Note, except in cases where the prior
written approval of HUD is obtained and such written approval is expressly based
on Borrower and HUD entering into a HUD-approved use agreement to maintain the
Mortgaged Property as rental housing for the remainder of the specified five (5)
year period.


(Signature Page to Follow)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Maker has executed this Rider as of the date
first above written.


MAKER:


 
EMERICHIP SAN ANTONIO AO LP,

 
a Delaware limited partnership



 
By:
EMERICHIP TEXAS LLC, a Delaware limited liability company

 
Its:
General Partner



 
By:
ESC G.P. II, INC., a Washington corporation

 
Its:
Sole Member





 
By:
/s/  Eric Mendelsohn
 

 
Name: Eric Mendelsohn

 
Its:
SVP Corporate Development

OPPENHEIMER: 2810330 v04 12/22/2011




 
 

--------------------------------------------------------------------------------

 
